Security Clearance Adjudications by the
                   DOJ Access Review Committee
The notification requirement in section 106(c) of the Foreign Intelligence Surveillance
  Act generally applies when the Department of Justice intends to use information ob-
  tained from electronic surveillance against an aggrieved person in an adjudication be-
  fore the Access Review Committee concerning the Department’s revocation of an em-
  ployee’s security clearance.
Compliance with the notification requirement in section 106(c) of the Foreign Intelligence
  Surveillance Act in particular Access Review Committee adjudications could raise as-
  applied constitutional questions if such notice would require disclosure of sensitive
  national security information protected by executive privilege.

                                                                            June 3, 2011

         MEMORANDUM OPINION FOR THE CHAIR AND MEMBERS
               OF THE ACCESS REVIEW COMMITTEE

   Section 106(c) of the Foreign Intelligence Surveillance Act (“FISA”),
50 U.S.C. § 1806(c) (2006), requires the government to notify an “ag-
grieved person”—that is, a person who was the target of electronic sur-
veillance or whose communications or activities were subject to electronic
surveillance, see id. § 1801(k)—whenever the government intends to use
“against” that person any information “obtained or derived from [such]
electronic surveillance of that aggrieved person” in any “trial, hearing, or
other proceeding in or before any court, department, officer, agency,
regulatory body, or other authority of the United States.” You have asked
whether this notification requirement applies when the Department of
Justice intends to use information obtained from such electronic surveil-
lance against an aggrieved person in an adjudication before the Access
Review Committee (“ARC”) concerning the Department’s revocation of
an employee’s security clearance. 1 In accord with views we received from
the Department’s Justice Management and National Security Divisions,
we conclude that the notification requirement generally applies to such



  1 See Memorandum for David Barron, Acting Assistant Attorney General, Office of

Legal Counsel, from Mari Barr Santangelo, Chair, Access Review Committee, et al., Re:
Request for Opinion (Jan. 26, 2010).

                                           86
        Security Clearance Adjudications by the DOJ Access Review Committee

adjudications. 2 But, as we explain below, compliance with the notification
requirement in particular ARC adjudications could raise as-applied consti-
tutional questions if such notice would require disclosure of sensitive
national security information protected by executive privilege.

                                           I.

   Section 106(c) of FISA provides:
       Whenever the Government intends to enter into evidence or other-
       wise use or disclose in any trial, hearing, or other proceeding in or
       before any court, department, officer, agency, regulatory body, or
       other authority of the United States, against an aggrieved person, any
       information obtained or derived from an electronic surveillance of
       that aggrieved person pursuant to the authority of this subchapter,
       the Government shall, prior to the trial, hearing, or other proceeding
       or at a reasonable time prior to an effort to so disclose or so use that
       information or submit it in evidence, notify the aggrieved person and
       the court or other authority in which the information is to be dis-
       closed or used that the Government intends to so disclose or so use
       such information.
50 U.S.C. § 1806(c). Section 106(e), in turn, provides that the aggrieved
person “may move to suppress the evidence obtained or derived from such
electronic surveillance on the grounds that—(1) the information was
unlawfully acquired; or (2) the surveillance was not made in conformity
with an order of authorization or approval.” Id. § 1806(e).


   2 See E-mail for Daniel L. Koffsky, Deputy Assistant Attorney General, Office of Le-
gal Counsel, from Stuart Frisch, General Counsel, Justice Management Division, Re: ARC
request (Apr. 2, 2010); E-mail for Daniel L. Koffsky, Deputy Assistant Attorney General,
Office of Legal Counsel, from Todd Hinnen, Deputy Assistant Attorney General for Law
and Policy, National Security Division, Re: NSD Views Regarding the Applicability of
1806’s Notification Provision to Access Review Committee Proceedings (Mar. 31, 2010).
We also received views from the Federal Bureau of Investigation (“FBI”) that did not take
issue with the position that section 106(c) applies to ARC adjudications, but that raised
other, related issues, two of which we respond to below in note 3 and in Part III. See
Memorandum for the Acting Assistant Attorney General, Office of Legal Counsel, from
Valerie Caproni, General Counsel, Federal Bureau of Investigation, Re: Request for an
OLC Opinion Dated January 26, 2010 by ARC (Aug. 9, 2010) (“Caproni Memo”).

                                          87
                               35 Op. O.L.C. 86 (2011)

   You have asked us to assume, for purposes of our analysis, that a De-
partment component has revoked an employee’s security clearance; that
the loss of security clearance caused the component to discharge the
employee; that the employee has appealed the component’s security-
clearance revocation decision to the ARC; and that, in the course of the
ARC adjudication, the Department intends to justify the clearance revo-
cation with the use of information it has “obtained . . . from an electron-
ic surveillance” of communications that involved the employee. 3 Id.
§ 1806(c). Accordingly, we will assume that the employee in question
would be an “aggrieved person” under section 106(c), 4 and that the
government would use “information obtained . . . from an electronic
surveillance of” that aggrieved person “against” that person in the ARC
adjudication. Id.
   The function of a security clearance for a Department employee is to
designate the employee as someone who is eligible to be afforded access
to classified information, in accordance with the standards set forth in
part 3 of Executive Order 12968, 3 C.F.R. 391, 397 (1996). See 28
C.F.R. § 17.41(a)(1) (2010). Executive Order 12968 provides in relevant
part that eligibility for access to classified materials may be granted only
to those employees
       for whom an appropriate investigation has been completed and
       whose personal and professional history affirmatively indicates loy-
       alty to the United States, strength of character, trustworthiness, hon-
       esty, reliability, discretion, and sound judgment, as well as freedom
       from conflicting allegiances and potential for coercion, and willing-



   3 Because the circumstances you posit involve the use of information obtained directly
from the electronic surveillance in question, we need not address the language in section
106(c) that also makes the section applicable when information has been “derived from”
electronic surveillance.
   4 Section 101(k) of FISA defines an “aggrieved person” as a “person who is the target

of an electronic surveillance or any other person whose communications or activities were
subject to electronic surveillance.” 50 U.S.C. § 1801(k). In other words, “aggrieved
person[s]” include only those persons targeted by the surveillance and others who are
parties to communications subject to surveillance; as explained in a FISA House Report,
“[t]he term specifically does not include persons, not parties to a communication, who
may be mentioned or talked about by others.” H.R. Rep. No. 95-1283, pt. I, at 66 (1978).

                                          88
        Security Clearance Adjudications by the DOJ Access Review Committee

       ness and ability to abide by regulations governing the use, handling,
       and protection of classified information.
Exec. Order No. 12968, § 3.1(b), 3 C.F.R. at 397. The Executive Order
requires that departments and agencies reinvestigate employees on a
periodic basis, and it authorizes additional reinvestigation “if, at any
time, there is reason to believe” that an employee “may no longer meet
the standards for access established” by the Order. Id. § 3.4(b), 3 C.F.R.
at 399. 5 The applicable Department of Justice regulations accordingly
provide that “[e]ligibility shall be granted only where facts and circum-
stances indicate access to classified information is clearly consistent with
the national security interests of the United States and any doubt shall be
resolved in favor of the national security.” 28 C.F.R. § 17.41(b). 6
   If a Department component denies an employee a security clearance—
that is, if the component determines that the employee is not eligible for
access to classified information—or if the component revokes such eligi-
bility, the component must provide the employee “with a comprehensive
and detailed written explanation of the basis” for the decision, to the
extent that “the national security interests of the United States and other
applicable law permit.” Id. § 17.47(a)(1). The component must also in-
form the employee that she has a right, at her own expense, to be repre-
sented by counsel or another representative of her choice. Id. During
the thirty days following the date of the component’s written explanation
of the clearance denial, the employee may request any “documents, rec-
ords or reports” from the security clearance investigation, “including the

   5 In 2008, section 3(b) of Executive Order 13467 amended Executive Order 12968 in
several respects, including by adding a new section 3.5 that provides for “continuous
evaluation” of individuals determined to be eligible for access to classified information.
See 3 C.F.R. §§ 196, 201 (2009). None of the 2008 amendments is germane to our
analysis here.
   6 Eligibility for access to classified information—i.e., having a security clearance—

does not mean that an employee will necessarily be afforded access to such information.
Both Executive Order 12968 and the Department’s regulations provide that eligibility for
access is merely one prerequisite to actual access. In particular, an employee may not be
provided access to such information without a demonstrated “need-to-know,” see Exec.
Order No. 12968, § 1.2(a) & (c)(2), 3 C.F.R. at 392; 28 C.F.R. § 17.41(a)(2), and agencies
must “ensure that access to classified information by each employee is clearly consistent
with the interests of the national security,” Exec. Order No. 12968, § 1.2(b), 3 C.F.R. at
392; accord 28 C.F.R. § 17.41(c).

                                           89
                           35 Op. O.L.C. 86 (2011)

entire investigative file upon which [the] denial or revocation [was]
based,” id. § 17.47(a)(2), and within thirty days of such a request the
employee must receive copies of the requested materials to the extent
such materials would have been provided if requested under the Freedom
of Information Act or the Privacy Act and “as the national security inter-
ests and other applicable law permit.” Id. § 17.47(a)(3). Thirty days after
receiving the written explanation of the denial or the requested documents
under section 17.47(a)(3)—whichever is later—the employee may file a
written reply and request a review of the adverse determination. Id.
§ 17.47(b). Thereafter, the employee must be provided a written notice of
the results of the requested review, including the reasons for the results,
along with the identity of the deciding authority and notice of the right to
appeal an adverse decision to the ARC. The employee then may, within
thirty days of receiving that written notice, appeal an adverse decision to
the ARC and may request the opportunity to appear personally before the
ARC and to present relevant documents, materials, and information. Id.
§ 17.47(d). The Department Security Officer must also be afforded an
opportunity to present relevant materials to the ARC in support of the
security clearance denial or revocation, and may appear personally if the
employee does so. Id. § 17.47(g).
   The ARC is composed of the Deputy Attorney General, the Assistant
Attorney General for National Security, and the Assistant Attorney Gen-
eral for Administration—each of whom may name a designee, subject to
the Attorney General’s approval. See 28 C.F.R. § 17.15(b). When an
employee appeals an adverse security clearance decision, the ARC must
make a written “determination of eligibility for access to classified infor-
mation . . . as expeditiously as possible.” Id. § 17.47(f). Although the
regulations describe this determination as a “discretionary security deci-
sion” by the ARC, they also mirror the regulations governing the compo-
nent’s initial decision by providing that the ARC may conclude that an
employee should be granted eligibility for access to classified materials
“only where facts and circumstances indicate that access to classified
information is clearly consistent with the national security interest of the
United States”; any doubt is to be “resolved in favor of the national secu-
rity.” Id. The ARC’s decision is final unless the Attorney General requests
a recommendation from the ARC and “personally exercises appeal author-
ity.” Id. § 17.15(a).

                                     90
      Security Clearance Adjudications by the DOJ Access Review Committee

                                      II.

   Because the ARC is composed of three high-ranking Department offi-
cials or their designees and its decisions are final unless the Attorney
General personally exercises appeal authority over them, an ARC adjudi-
cation challenging revocation of a security clearance takes place before
a “department, officer[s], . . . or other authority of the United States.”
50 U.S.C. § 1806(c); see 28 U.S.C. § 501 (2006) (“[t]he Department of
Justice is an executive department of the United States”); see also Dong
v. Smithsonian Inst., 125 F.3d 877, 881 (D.C. Cir. 1997) (“At the very
least . . . it seems logical that for an entity to be an authority of the gov-
ernment it must exercise some governmental authority.”) (emphasis
omitted); Webster’s Third New International Dictionary 146 (1993)
(defining “authority” as “superiority derived from a status that carries
with it the right to command and give final decisions”). Thus, section
106(c)’s notification requirement would generally be applicable in an
ARC adjudication if that adjudication is a “trial, hearing, or other pro-
ceeding.” 50 U.S.C. § 1806(c). Although we are not aware of any judicial
precedent discussing whether an employment-related administrative
process such as an ARC adjudication would be a “trial, hearing, or other
proceeding” for purposes of either section 106(c) or analogous, similarly
worded notice statutes, we believe the ordinary meaning of the statutory
language encompasses such an adjudication, and the legislative history is
consistent with our understanding.
   We consider first whether the ARC process is a “proceeding” within
the meaning of section 106(c). Id. The term “proceeding” has several
broad definitions, including, most importantly for present purposes, a
“procedural means for seeking redress from a tribunal or agency.”
Black’s Law Dictionary 1324 (9th ed. 2009); see also Webster’s Third
New International Dictionary at 1807 (defining “proceeding” as “a
particular step or series of steps adopted for doing or accomplishing
something”); Random House Dictionary of the English Language 1542
(2d ed. 1987) (defining “proceeding” as “a particular action or course or
manner of action”). In order for that term to have some independent
effect in section 106(c)—which we assume Congress intended, see, e.g.,
Carcieri v. Salazar, 129 S. Ct. 1058, 1066 (2009) (“‘we are obliged to
give effect, if possible, to every word Congress used’”) (quoting Reiter v.

                                      91
                                 35 Op. O.L.C. 86 (2011)

Sonotone Corp., 442 U.S. 330, 339 (1979))—the term “other proceeding”
in section 106(c) is best read to include processes “before any court,
department, officer, agency, regulatory body, or other authority of the
United States” that are distinct from, and in addition to, trials and hear-
ings. See 50 U.S.C. § 1806(c). The reference to proceedings before a
“department, officer, agency, regulatory body, or other authority” strong-
ly suggests that Congress did not intend to limit the application of this
provision to judicial proceedings. See id. Accordingly, although we
need not determine the outer bounds of the meaning of “proceeding,” the
breadth of the dictionary definition of the term and the surrounding text
in section 106(c) lead us to believe that “proceeding” would encompass
the ARC’s process for adjudicating an appeal from a decision by a De-
partment of Justice component to revoke an employee’s security clear-
ance.
   The legislative history is consistent with this broad reading of “pro-
ceeding.” When proposed legislation concerning electronic surveillance
for foreign intelligence purposes was introduced in 1976, the original
version of section 106(c) would have limited its scope to a “trial, hearing,
or other proceeding in a Federal or State court,” S. Rep. No. 94 -1035, at
64 (1976); S. Rep. No. 94 -1161, at 41, 65 (1976). When a revised version
of the bill was introduced in the next Congress, the language was altered
to cover non-judicial proceedings expressly, see S. Rep. No. 95-604, at 56
(1977) (“This provision has been broadened in S. 1566 over its counter-
part in S. 3197 by including non-judicial proceedings.”). 7 To be sure,
some of the language used in the relevant congressional reports echoes
language used in the context of trials or court proceedings. See, e.g., H.R.

   7 The relevant draft statutory language discussed in Senate Report 95-604 is similar,
although not identical to, the language actually passed a year later. The revised language
proposed in 1977 did not explicitly include proceedings before a “regulatory body,” and
would have applied not only to authorities of the United States, but also to those of a state
or political subdivision. See S. Rep. No. 95-604, at 80. In 1978, the House Permanent
Select Committee on Intelligence proposed the language that was adopted later that year
and remains the current statutory text—adding the reference to “regulatory body” and
focusing the section on federal authorities. See H.R. Rep. No. 95-1283, pt. I, at 9 (1978).
Although the House Report setting out the language of section 106(c) as finally adopted
explains that the notice requirements are imposed on the states through a separate section,
it does not provide a reason for the change, nor does it explain the reason for the addition
of the term “regulatory body.” See id. at 89.

                                            92
       Security Clearance Adjudications by the DOJ Access Review Committee

Rep. No. 95-1720, at 31 (1978) (Conf. Rep.) (explaining that the Senate
bill “provided for notification to the court when information derived from
electronic surveillance is to be used in legal proceedings”); id. (explaining
that early notice would allow for “the disposition of any motions concern-
ing evidence derived from electronic surveillance”); S. Rep. No. 95-701,
at 62 (1978) (explaining that the notice provision, as well as the provi-
sions governing motions for suppression, “establish the procedural mech-
anisms by which such information may be used in formal proceedings”)
(emphasis added); H.R. Rep. No. 95-1283, pt. I, at 89 (1978) (same).
Nevertheless, Congress’s decision to eliminate the reference to federal or
state courts in the statutory provision, coupled with the legislative histo-
ry’s explicit statement that the terms “trial, hearing, or other proceeding”
were not limited to judicial proceedings, indicates that references to legal
proceedings in the legislative history should not be understood as limiting
section 106(c)’s reach to court proceedings. 8
   In sum, Congress’s expansion of the language of section 106(c) sup-
ports the broad reading indicated by the plain meaning of the phrase
“other proceeding,” 9 and we conclude that an ARC adjudication of a

   8  Analogous provisions in the statutory scheme governing wiretaps for law enforce-
ment purposes also strongly suggest that Congress intended the phrase “trial, hearing, or
other proceeding” to be quite broad. In one provision, using language nearly identical in
relevant part to that in section 106(c), Congress authorized any “aggrieved person in any
trial, hearing, or proceeding in or before any court, department, officer, agency, regulato-
ry body, or other authority of the United States” to “move to suppress the contents” of
interceptions. 18 U.S.C. § 2518(10)(a) (2006). According to the legislative history, “the
scope of the provision [wa]s intended to be comprehensive,” although it would not
include grand jury proceedings or Congressional hearings. S. Rep. No. 90 -1097, at 106
(1968). The statutory scheme in the law enforcement context uses the narrower phrase—
rejected in the FISA notification provision—“trial, hearing, or other proceeding in a
Federal or State court” to require that certain information be provided to parties before the
contents of a wiretap are used in such proceedings. 18 U.S.C. § 2518(9) (2006). The
legislative history of that provision makes clear that the phrase was limited to “adversary
type hearings,” and would not include a grand jury hearing. S. Rep. No. 90 -1097, at 105.
    9 Whether the term “proceeding” as used in section 106(c) refers only to an adversarial

process is a question we need not decide. Cf. In re Grand Jury Proceedings, 856 F.2d
685, 690 & n.9 (4th Cir. 1988) (concluding that notice under section 106(c) was not
required in the grand jury context because Congress explicitly included grand juries in
certain provisions governing domestic wiretaps, demonstrating that Congress “knew how
to include grand jury investigations as proceedings before which notice must be given to
overheard persons” and because the legislative history of the domestic wiretap provisions

                                            93
                                35 Op. O.L.C. 86 (2011)

Department component’s revocation of an employee’s security clearance
is an “other proceeding” within the meaning of FISA’s notification provi-
sion. 10 Section 106(c) thus generally requires the government to notify an
“aggrieved person” when it intends to use information “obtained or de-
rived from . . . electronic surveillance of that aggrieved person” against
that person in such an ARC adjudication. 11 50 U.S.C. § 1806(c).

demonstrated that “the term ‘proceeding’ was limited to include only adversary hear-
ings”). The ARC adjudication at issue here is distinguishable from a federal grand jury
proceeding because it is an adversarial process in which both sides are provided an
opportunity to present their cases to a decision-maker. See 28 C.F.R. § 17.47.
    10 Because we conclude that the ARC process is an “other proceeding,” we need not

decide whether it is also a “hearing.” We note, however, that the term “hearing” can—
and in federal law often does—refer to any “opportunity to be heard or to present one’s
side of a case.” Webster’s Third New International Dictionary at 1044; see also Black’s
Law Dictionary at 788 (defining a “hearing” for purposes of administrative law as “[a]ny
setting in which an affected person presents arguments to a decision-maker”); 1 Richard
J. Pierce, Jr., Administrative Law Treatise § 8.2, at 708–12 (5th ed. 2010) (collecting and
discussing decisions giving deference to various agency interpretations of statutory
requirements for a “hearing”). Although the term may in some instances refer specific-
ally to a particular stage of litigation, see Black’s Law Dictionary at 788 (defining a
“hearing” as “[a] judicial session, usu. open to the public, held for the purpose of decid-
ing issues of fact or of law, sometimes with witnesses testifying”), or to the sort of
formal, adversary process that ordinarily characterizes a trial, these are not its only
meanings. Thus, an ARC adjudication may be a “hearing” as well as a “proceeding.”
    11 Section 106 does not specify the form of notice the government must provide to an

“aggrieved person.” See David S. Kris & J. Douglas Wilson, National Security Investi-
gations and Prosecutions § 27:11 (2007) (comparing section 106(c) to other statutory
search notice requirements). We have been informed that the ordinary government
practice is simply to state without elaboration that the United States intends to offer into
evidence, or otherwise use or disclose, information obtained or derived from electronic
surveillance conducted pursuant to FISA, and not in the first instance to provide any
further information, such as the identity of the FISA target, what communications were
intercepted, when the information was obtained, or what FISA information the govern-
ment intends to use. See Caproni Memo, supra note 2, at 2–3. You have not asked us to
address the scope of the required notification. We note, however, that if the aggrieved
person moves the relevant authority to suppress evidence or information obtained or
derived from such electronic surveillance pursuant to section 106(e), section 106(f)
authorizes the Attorney General to file an affidavit under oath to the district court in the
same district as the authority stating “that disclosure or an adversary hearing would harm
the national security of the United States.” 50 U.S.C. § 1806(f) (2006). If the Attorney
General files such an affidavit, the district court is to “review in camera and ex parte the
application, order, and such other materials relating to the surveillance as may be neces-
sary to determine whether the surveillance of the aggrieved person was lawfully author-

                                            94
       Security Clearance Adjudications by the DOJ Access Review Committee

                                         III.

   Finally, we address a constitutional issue that bears on the statutory
question you have asked. The FBI notes that the President’s authority to
control access to national security information, and thus to make security
clearance determinations for Executive Branch employees, “flows primar-
ily” from the President’s constitutional powers, Dep’t of the Navy v.
Egan, 484 U.S. 518, 527 (1988), and, further, that federal employees do
not have a statutory or constitutional right to a security clearance, see id.
at 528. In light of these premises, the FBI questions “whether Congress
has the legal authority to impose restrictions on the Executive’s authority
and decision-making process in the security clearance context,” and
suggests that perhaps section 106(c) is therefore unconstitutional as ap-
plied to ARC adjudications. Caproni Memo, supra note 2, at 1–2.
   We agree with the FBI that the President’s constitutional authority to
classify information concerning the national defense and foreign relations
of the United States and to determine whether particular individuals
should be given access to such information “exists quite apart from any
explicit congressional grant.” Egan, 484 U.S. at 527; see Whistleblower
Protections for Classified Disclosures, 22 Op. O.L.C. 92, 94–99 (1998)
(statement of Randolph D. Moss, Deputy Assistant Attorney General,
Office of Legal Counsel, before the House Permanent Select Committee
on Intelligence). But that does not imply that Congress entirely lacks
authority to legislate in a manner that touches upon disclosure of classi-
fied information. See EPA v. Mink, 410 U.S. 73, 83 (1973) (“Congress
could certainly have provided that the Executive Branch adopt new pro-
cedures [concerning information required to be kept secret in the inter-
est of the national defense] or it could have established its own proce-
dures—subject only to whatever limitations the Executive privilege may
be held to impose upon such congressional ordering.”). For example, we
believe Congress’s authority to regulate foreign intelligence surveillance




ized and conducted.” Id.; see also id. § 1801(g) (2006) (defining “Attorney General” for
purposes of FISA to include the Attorney General (or the Acting Attorney General); the
Deputy Attorney General; and, upon designation by the Attorney General, the Assistant
Attorney General for National Security).

                                          95
                                 35 Op. O.L.C. 86 (2011)

under FISA, 12 and to regulate the terms of federal employment, 13 does, as
a general matter, permit Congress to impose the notification requirement
in section 106(c), even when that requirement reaches proceedings con-
cerning security clearance revocations.
   The doctrine of separation of powers, however, places some limits on
Congress’s authority to participate in regulating the system for protecting
classified information. The key question in identifying such limits is
whether Congress’s action is “of such a nature that [it] impede[s] the
President’s ability to perform his constitutional duty.” Morrison v. Olson,
487 U.S. 654, 691 (1988). Congress may not, for example, provide Execu-
tive Branch employees with independent authority to countermand or
evade the President’s determinations as to when it is lawful and appropri-
ate to disclose classified information. See Whistleblower Protections for
Classified Disclosures, 22 Op. O.L.C. at 100. And, as noted above, Con-
gress’s authority is “subject only to whatever limitations the Executive
privilege may be held to impose upon such congressional ordering.” Mink,
410 U.S. at 83 (citing United States v. Reynolds, 345 U.S. 1 (1953)).
   Section 106(c), by reaching broadly to require notice in proceedings
such as ARC adjudications, could give rise to as-applied constitutional
concerns under this separation of powers framework. There may, for
example, be cases in which providing notice under section 106(c) would
effectively disclose sensitive national security information that is constitu-
tionally privileged. Cf. Whistleblower Protections for Classified Disclo-


   12  See generally Memorandum for Edward P. Boland, Chairman, House Permanent
Select Comm. on Intelligence, from John M. Harmon, Assistant Attorney General, Office
of Legal Counsel (Apr. 18, 1978), in Foreign Intelligence Electronic Surveillance:
Hearings on H.R. 5794, H.R. 9745, H.R. 7308, and H.R. 5632 Before the Subcomm. on
Legis. of the H. Permanent Select Comm. on Intelligence, 95th Cong. 31 (1978) (explain-
ing that it would be “unreasonable to conclude that Congress, in the exercise of its powers
in this area,” could not grant courts the authority under FISA to approve the legality of the
Executive’s electronic surveillance); Foreign Intelligence Surveillance Act of 1978:
Statement on Signing S. 1566 into Law (Oct. 25, 1978), 2 Pub. Papers of Pres. Jimmy
Carter 1853, 1853 (1978) (explaining that FISA “clarifies the Executive’s authority”
and noting no constitutional objections to the Act).
    13 See, e.g., United Pub. Workers v. Mitchell, 330 U.S. 75, 101 (1947); Ex parte Curtis,

106 U.S. 371, 372–73 (1882). Various statutes regulate the security clearance process
more generally. See 50 U.S.C. §§ 435–438 (2006 & Supp. III 2009); 50 U.S.C. §§ 831–
835 (2006) (governing employees of the National Security Agency).

                                            96
      Security Clearance Adjudications by the DOJ Access Review Committee

sures, 22 Op. O.L.C. at 94–99 (noting historical examples of presidential
claims of constitutional privilege to protect national security information).
Given our understanding that the information provided when notice is
required by section 106(c) is quite limited, see supra note 11, we expect
such as-applied concerns will arise infrequently.

                                     CAROLINE D. KRASS
                           Principal Deputy Assistant Attorney General
                                     Office of Legal Counsel




                                      97